Name: 89/24/EEC: Commission Decision of 21 December 1988 on improving the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  agricultural policy;  Europe
 Date Published: 1989-01-14

 Avis juridique important|31989D002489/24/EEC: Commission Decision of 21 December 1988 on improving the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (only the English text is authentic) Official Journal L 011 , 14/01/1989 P. 0036 - 0037*****COMMISSION DECISION of 21 December 1988 on improving the efficiency of agricultural structures in the United Kingdom pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) (89/24/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), an in particular Article 25 thereof, Whereas the United Kingdom Government has forwarded the following Regulations and administrative provisions pursuant to Article 24 (4) of Regulation (EEC) No 797/85: - The Environmentally Sensitive Areas (Cambrian Mountains - Extension) Designation Order 1987 (Statutory Instrument 1987 No 2026), - The Environmentally Sensitive Areas (Lleyn Peninsula) Designation Order 1987 (Statutory Instrument 1987 No 2027), - The Environmentally Sensitive Areas (Breckland) Designation Order 1987 (Statutory Instrument 1987 No 2029), - The Environmentally Sensitive Areas (North Peak) Designation Order 1987 (Statutory Instrument 1987 No 2030), - The Environmentally Sensitive Areas (Shropshire Borders) Designation Order 1987 (Statutory Instrument 1987 No 2031), - The Environmentally Sensitive Areas (South Downs Western Extension) Designation Order 1987 (Statutory Instrument 1987 No 2032), - The Environmentally Sensitive Areas (Suffolk River Valleys) Designation Order 1987 (Statutory Instrument 1987 No 2033), - The Environmentally Sensitive Areas (Test Valley) Designation Order 1987 (Statutory Instrument 1987 No 2034), - The Environmentally Sensitive Areas (Stewartry) Designation Order 1988 (Statutory Instrument 1988 No 493) (S. 55), - The Environmentally Sensitive Areas (Whitlaw and Eildon) Designation Order 1988 (Statutory Instrument 1988 No 494) (S. 56), - The Environmentally Sensitive Areas (Machair of the Uists and Benbecula, Barra and Vatersay) Designation Order 1988 (Statutory Instrument 1988 No 495) (S. 57); Whereas the United Kingdom Government has also forwarded standard contracts to be concluded with farmers; Whereas, pursuant to Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the provisions forwarded with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the measures provided for relate to the demarcation of 11 environmentally sensitive areas; whereas they specify sufficiently the conditions of production practices compatible with environmental protection requirements; whereas the aid is fixed on the basis of the undertakings entered into by the farmers and of the resulting loss of income; whereas those measures therefore satisfy the conditions and the objectives of Title V of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The 1987 Statutory Instruments Nos 2026, 2027, 2029, 2030, 2031, 2032, 2033 and 2034 and the 1988 Statutory Instruments Nos 493 (S. 55), 494 (S. 56) and 495 (S. 57), forwarded by the United Kingdom Government pursuant to the first indent of Article 24 (1) of Regulation (EEC) No 797/85, satisfy the conditions for a Community financial contribution to the measure provided for in Title V of that Regulation. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 21 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1.